Citation Nr: 1036060	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  05-30 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for service-connected major depressive disorder.  

2.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and W.G.



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1989 to August 
1990.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

A hearing was held on November 5, 2009, by means of video 
conferencing equipment with the appellant in Milwaukee, 
Wisconsin, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A.              
§ 7107(c), (e)(2) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.

As will be discussed in greater detail below, the evidence of 
record shows that the Veteran has claimed unemployability, in 
part, due to his service-connected major depressive disorder and, 
therefore, the issue of entitlement to a TDIU has been reasonably 
raised by the record.  This issue is considered part and parcel 
to the Veteran's claim for an initial increased disability rating 
for major depressive disorder.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  The issues of entitlement to an initial disability 
in excess of 30 percent for service-connected major depressive 
disorder and entitlement to a TDIU are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.




REMAND

Reasons for Remand: To obtain records from the Social Security 
Administration (SSA) and to develop and adjudicate the claim for 
entitlement to a TDIU under a recent Court holding.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.             § 
3.159 (2009).  

The record shows that the Veteran receives disability benefits 
from the Social Security Administration (SSA).  During his 
November 2009 hearing, the Veteran testified that he received SSA 
benefits because he could not hold a job due to his back, knees, 
and depression.  Although the claims file contains medical 
records from a prior SSA denial in 2002, there are no records 
from the grant of SSA benefits in 2005.   When VA has notice that 
the Veteran is receiving disability benefits from the SSA, and 
that records from that agency may be relevant, VA has a duty to 
acquire a copy of the decision granting SSA disability benefits, 
and the supporting medical documents on which the decision was 
based.  See Hayes v. Brown, 9 Vet. App. 67 (1996); 38 U.S.C.A. § 
5103A (b)(3), (c)(3) (West 2002),    38 C.F.R. § 3.159 (c)(2) 
(2009).  Thus, the RO should request copies of the Veteran's SSA 
medical records used in the determination of benefits made by 
SSA.

In addition, the Board observes that if the Veteran is unable to 
secure or follow a substantially gainful occupation due solely to 
impairment resulting from his or her service-connected 
disabilities, a TDIU may be assigned.  See 38 C.F.R. § 4.16(b); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (holding that once a Veteran submits evidence of medical 
disability and additionally submits evidence of unemployability, 
VA must consider total rating for compensation based upon 
individual unemployability).  As stated in Rice v. Shinseki, 22 
Vet. App. 447 (2009), a claim for TDIU is not a separate claim 
for benefits but rather is an attempt to obtain an appropriate 
rating for a disability as part of an initial adjudication of a 
claim or as part of a claim for increased compensation.  In this 
case, as explained above, the Veteran has contended that he 
cannot work, in part, due to his service-connected major 
depressive disorder.  Thus, the Board finds that a claim of 
entitlement to a TDIU is reasonably raised by the record.  
However, the RO has not expressly adjudicated the issue of 
entitlement to a TDIU.  The Veteran would therefore be prejudiced 
if the Board were to decide this claim without prior adjudication 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  Accordingly, 
the claim for entitlement to TDIU must be remanded to the RO for 
adjudication prior to the rendering of a decision by the Board on 
this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the SSA records 
pertinent to the Veteran's claim for Social 
Security disability benefits, including 
medical records relied upon concerning that 
claim, and associate them with the claims 
file.  All efforts to obtain these records 
should be fully documented, and SSA should 
provide a negative response if these records 
are not available.

2.  The RO/AMC must consider whether the 
Veteran is entitled to TDIU under the 
provisions of 38 C.F.R. § 4.16, based on 
impairment attributable to his service-
connected disabilities to include, but not 
limited to, major depressive disorder.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  
In so doing, the RO may decide to pursue 
further development of the Veteran's 
employment history, or to obtain additional 
medical evidence or medical opinion, as is 
deemed necessary.

3.  After conducting any additional 
development deemed necessary, the RO should 
readjudicate the claims, to include the issue 
of TDIU, considering all the evidence of 
record.  If the benefits requested on appeal 
are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
provided an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


